Citation Nr: 9916499	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  96-00 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
(West 1991) for residuals of a pneumonectomy based on 
additional disability due to treatment in a Department of 
Veterans Affairs (VA) facility in April 1985.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to September 
1968.

This matter comes to the Board of Veterans Appeals (Board) 
from a May 1995 rating decision of the Regional Office (RO) 
which denied the veteran's claim for compensation benefits 
for residuals of a pneumonectomy under the provisions of 
38 U.S.C.A. § 1151 based on additional disability due to 
treatment at a VA hospital in 1985.  

The Board notes that it referred the veteran's claims folder 
to a VA physician to resolve medical questions in December 
1998 and again in February 1999.  Following the receipt of an 
opinion in April 1999, the Board sent the veteran's claims 
folder to his representative to afford him to the opportunity 
to review the record and submit additional argument based on 
the medical opinion which was received.  This was in 
accordance with the procedures set forth in 38 C.F.R. 
§ 20.903 (1998).  This was accomplished, and the veteran's 
representative provided additional argument in May 1999.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran was hospitalized by the VA in April 1985, 
during which time a bronchoscopy and pneumonectomy were 
performed.

3. The veteran sustained additional disability as a result of 
the treatment he received from the VA in 1985.


CONCLUSION OF LAW

Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of a pneumonectomy based on additional 
disability due to treatment at a VA hospital in April 1985 
are warranted.  38 U.S.C.A. § 1151, 5107(b) (West 1991); 
38 C.F.R. § 3.358 (as in effect prior to October 1, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet App. 
78, 81 (1990).  In this case, the available medical records, 
including the opinions of a VA physician, are sufficient to 
conclude that his claim is well grounded.  No further 
development is necessary in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.

Factual background

The veteran was hospitalized in a VA facility in April 1985.  
It was reported that he had been seen six months prior to 
admission with a chronic cough and found to have a right 
lower lobe infiltrate.  He was placed on medication and 
returned with no improvement on his chest X-ray study.  Two 
days prior to admission, he began having hemoptysis and was 
admitted to a private facility on the day prior to admission.  
He was transferred to the VA hospital for further treatment.  
During the hospitalization, he underwent a bronchoscopy and 
right pneumonectomy.  The operation report discloses that the 
veteran was intubated and a flexible fiberoptic bronchoscopy 
was performed.  There was blood throughout the trachea which 
appeared to be coming from the right lung, although it was 
difficult to tell.  The bronchoscope was removed and the 
veteran was turned into the right lateral position.  The 
pleural space was entered and the veteran was noted to have 
completely obliterated pleural space secondary to adhesions 
which appeared to be acutely inflamed.  A fair amount of time 
was taken in freeing up the lung down to the hilum, which was 
markedly inflamed and dissection planes were difficult to 
identify; however the pulmonary artery was eventually 
controlled and divided.  The superior and inferior pulmonary 
veins were similarly ligated and divided after a  quite 
difficult dissection.  A pathology report reflects a 
diagnosis of foreign body reaction, lung.  The diagnosis on 
discharge was massive hemoptysis.

The veteran was admitted to a private hospital and underwent 
surgery in June 1985.  It was indicted that subsequent to the 
pneumonectomy, he developed empyema which had been drained 
with a chest tube.  He continued to drain purulent material 
from the chest tube that was clearly above a consolidated 
hydrothorax.  It was felt that to completely establish 
drainage, a cutaneous lung pocket was necessary.  It was 
drained with an Eloesser flap.  The postoperative diagnosis 
was post-pneumonectomy empyema.

The veteran was hospitalized in a private facility from 
September to October 1986.  It was noted that he had been 
doing well until approximately three months prior to 
admission when he developed intermittent fever, chills and 
sweats, which resolved with antibiotics.  The veteran 
developed a draining fistula at the thoracoplasty site, which 
had been draining a malodorous purulent material every day.  
A CT of the chest revealed a very dense right empyema with 
what appeared to be several pockets of less dense material 
within it.  A sonogram revealed one large cavity 
communicating with a smaller cavity which communicated with 
the esophagus.  It was felt that the veteran would benefit 
from drainage of this and, during subsequent surgery, a 
second, more dependent, more posterior Eloesser flap was 
placed for drainage.  He did well postoperatively, but on 
attempting to feed him juice, it was noted to drain from the 
new Eloesser flap.  It was decided to rest the esophagus by 
placing a nasogastric tube and feeding the veteran with it.  
An esophagogastroscopy was performed which failed to identify 
any large esophageal tear.  However, there was what looked 
like a diverticulum leading off into the region of the 
demonstrated fistula on sonogram.  The diagnoses were 
esophageal pleural fistula and status post right 
pneumonectomy with persistent empyema.

The veteran was seen in a private facility in February 1987 
and an esophagoscopy showed an esophageal pleurocutaneous 
fistula.  

The veteran was admitted to a private hospital in March 1987 
and it was noted that he had a nasogastric feeding tube and 
there had not been any significant healing of the fistula.  A 
gastrotomy was performed.  

The veteran was admitted to a private hospital in July 1991.  
It was noted that the veteran was prepared for a right 
thoracotomy and myocutaneous flap for repair of an esophageal 
leak.  However, he refused the operation.  It was indicated 
that a thoracoscopy revealed a foreign body in the right 
pleural space, a rubber tube.  

The veteran was seen in August 1991 for an upper intestinal 
endoscopy with biopsy.  The findings included a small 
esophageal pleural fistula and a gastrotomy tube embedded in 
the gastric wall.  

The veteran's claims folder was reviewed by a rating board 
physician at the RO.  It was noted that the operation report 
of April 1985 disclosed that there were dense adhesions and 
inflammation around the hilum of the right lung.  The 
physician stated that the veteran received proper treatment 
during the hospitalization and that his condition improved.  
He subsequently developed empyema, which was drained with a 
chest tube.  Again, the veteran received proper procedures 
and necessary treatments.  The empyema did not respond to 
treatment, became very dense and created an esophageal 
pleural fistula.  The examiner stated that "[b]ecause of 
chronic and extensive infection in the pleural cavity, 
surgical clip in the area of right hilum which was used 
during pneumonectomy, became loose and dislodged.  He also 
had persistent chest tube which dislodged in the chest 
cavity."  The physician added that the pneumonectomy was 
very difficult and this complicated the post-surgical 
recovery.  The veteran received proper and consented 
treatment as far as he allowed the treating physician.  The 
medical reports do not show any negligence.

In a declaration dated June 1992, a private physician 
indicated that he had treated the veteran when he was 
hospitalized in July 1991.  He noted that, "[t]ypically a 
leak in the esophagus will spontaneously heal.  However, this 
is unlikely to occur if a foreign body is present in the 
area."  The physician related that he discussed with the 
veteran the need to remove staples and repair the hole to 
prevent continued infection.  

The veteran submitted a claim for compensation benefits 
pursuant to 38 U.S.C.A. § 1151 in June 1992.

In a statement dated in December 1992, a private physician 
examined the veteran.  It was noted that the veteran's 
medical history was quite complicated and that he did not 
have all the details on his past care.  He stated that the 
veteran had a very difficult problem to solve.  Due to the 
chronic nature of the esophageal leak and all his previous 
surgeries, an esophagectomy with gastric pull-up would 
probably be necessary to fix the problem.  

As noted above, in December 1998, the Board referred the 
veteran's claims folder to a VA physician who was requested 
to furnish an opinion concerning whether the veteran's lung 
disability represented additional disability that was 
incurred in or aggravated following the VA hospitalization in 
April 1985.  

In a response dated in January 1999, the physician reviewed 
the veteran's medical history.  He indicated that relative to 
the original operative procedure of pneumonectomy, the 
operative description and preoperative description would 
indicate that this was a life-saving procedure performed 
under difficult circumstances.  The postoperative course 
would indicate that the empyema developed within weeks of the 
pneumonectomy.  While it was entirely possible that the 
infection came from contamination of the pleural space, the 
infection could as well have come from a miniscule leak from 
the esophagus at that time which was caused by the dissection 
process necessary to remove the lung.  The subsequent 
procedures of Eloesser flaps were necessary in order to 
maintain the veteran in reasonable good health.  In the 
reviewer's opinion, closure of such an esophago-pleural 
cutaneous fistula would be extraordinarily difficult unless 
the esophagus were defunctionalized or bypassed.  He 
concluded that it seemed evident from a review of the claims 
folder that the veteran had incurred additional disability 
that was related to the pneumonectomy.  In a broad sense, it 
was a continuance of the progress of the disease for which he 
was treated in 1985, in that his current problems are a 
complication of the procedure which was life saving at that 
time.  It was reasonably certain that his current disability 
was a result of that treatment, but if it were not for that 
treatment, the veteran would not be with us to have the 
disability.  The physician added that in reviewing the 
operative report and other information leading to that 
hospitalization, the additional disability did not seem to be 
a result of carelessness, negligence, lack of proper skill or 
error in judgment or similar instance of fault on the part of 
the VA in furnishing that treatment.  The complication would 
seem to represent an error of technique, perhaps unavoidable 
under the circumstances described.  

In light of some ambiguities in the opinion summarized above, 
the Board again referred the veteran's claims folder to the 
same physician who prepared the January 1999 opinion.  In 
April 1999, the physician responded and submitted the 
previous opinion, adding only that the complication of 
therapy was unusual and was in no way a necessary consequence 
of the pneumonectomy.

Relevant law and regulations 

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
appellant shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such appellant's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994):  "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform to the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the appellant, or, in appropriate cases, the appellant's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."  

Under the new 38 C.F.R. § 3.358(c)(3) compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

Effective October 1, 1997, 38 U.S.C.A. §  1151 was amended by 
Congress.  See 38 U.S.C. § 1151(a)(1) (1997); Pub. L. No. 
104-204, Title IV, § 422(a), Sept. 26, 1996, 110 Stat. 2926.  
The purpose of the amendment is, in effect, to overrule the 
Supreme Court's decision in the Gardner case, which held that 
no showing of negligence is necessary for recovery under 
section 1151.  In pertinent part, § 1151 is amended as 
follows:

	"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a appellant in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the appellant's 
willful misconduct and

	"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the appellant under any law administered by the Secretary, 
either by a Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

	(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

	(B) an event not reasonably foreseeable."

Analysis

In the instant case, the veteran's claim for compensation 
benefits pursuant to 38 U.S.C.§ 1151 was filed in June 1992, 
before the effective date of the amended section 1151 which 
reincorporates the fault requirement.  38 U.S.C. 
§ 1151(a)(1).  Congress specifically provided that the 
amendments to section 1151 would be applicable to all claims 
filed on or after October 1, 1997.  Id.  Therefore, the new 
statute is not applicable to the veteran's claim.  VAOPGCPREC 
40-97 (Dec. 31, 1997).  Accordingly, the Board will consider 
the appellant's claim without regard to fault of the VA.  See 
Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd sub nom 
Brown v. Gardner, 5 F.3d 1456 (Fed.Cir. 1993), aff'd, 513 
U.S. 115 (1994).

The veteran argues that his current lung disorder is due to 
the treatment he received at a VA facility in April 1985.  In 
this regard, the Board concedes that the veteran underwent 
surgery for hemoptysis in April 1985.  He continued to 
receive treatment for complications from the lung condition.  
The Board acknowledges that the claim was originally denied 
on the basis of an opinion from a rating board physician 
which concluded that the veteran had received proper medical 
treatment, and that he had consented to such treatment.  In 
addition, there was no indication of negligence.

However, as noted above, the veteran's claim must be 
considered on the basis of the regulations which were in 
effect prior to October 1, 1997.  Under the regulations 
applicable in this case, fault is not an element for 
consideration.  In this regard, the Board points out that the 
VA physician who reviewed the claims folder in 1999 
specifically commented that the veteran did, indeed, suffer 
additional disability related to the pneumonectomy.  It was 
further added that the veteran's current disability was a 
result of the treatment he received.  When the physician was 
afforded the opportunity to clarify his comments, he added 
that the complication of his treatment was not a necessary 
consequence of the surgery he received from the VA in April 
1985.  There is no competent medical evidence of record to 
the effect that the veteran did not sustain additional 
disability as a result of the surgery at a VA facility in 
April 1985.  The Board finds, accordingly, that the weight of 
the evidence supports the claim for compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for residuals of a 
pneumonectomy.


ORDER

Compensation benefits under 38 U.S.C.A. § 1151 for residuals 
of a pneumonectomy based on additional disability due to 
treatment in a Department of Veterans Affairs (VA) facility 
in April 1985 are granted.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

